DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Pat. No. 10625307 as follows:
Instant application:

55. A System comprising: 

a portable switching device for use with a portable electronic device having a lens, the portable switching device comprising: 

a magnet, a case in which the magnet is embedded; and 

a surface of the case which is configured to be nonabrasive to the lens; 

wherein the case: has a beveled edge, has a flat profile, is disk shaped, and includes a circuit disposed within the case; and 

wherein: the portable switching device is configured to selectively couple to the portable electronic device employing magnetic force from the magnet, the portable switching device and portable electronic device is configured to rotate or swivel while magnetically coupled without regard to magnetic orientation, 

the portable switching device and portable electronic device is configured to be decoupled by overcoming magnetic force, 

the portable switching device applies a magnetic field onto the lens (claim 18), and 

the portable switching device is configured to activate, actuate, deactivate, or send the portable electronic device into a power saving mode.

56. The System of Claim 55 wherein the portable switching device employs a magnet field to activate or actuate a sensor within the portable electronic device.

57. The System of Claim 55 wherein the portable switching device actuates a power switch.

58. The System of Claim 55 wherein the portable electronic device includes a switch that is configured to be activated, actuated, or deactivated using a magnetic field.

59. The System of Claim 58 wherein the activated, actuated, or deactivated switch functions to conserve power.

















Pat. No. 10625307.

1. A System comprising: a portable switching device for use with a portable electronic device having a case and a lens or view screen, the portable switching device comprising: 

a magnet, a case in which the magnet is embedded; and 

a surface of the case which is configured to be nonabrasive to the lens or view screen; wherein the portable switching device: 

is configured to activate, deactivate or send the portable electronic device into hibernation, has a first profile and the portable electronic device has a second profile; and 

when coupled together, the System has a profile that is less than the sum of the first profile and the second profile, has a beveled edge and a recessed area complimentary to a circular protrusion on the portable electronic device, 

wherein the portable switching device is configured to selectively couple to the portable electronic device employing magnetic force from the magnet, 

the portable switching device and portable electronic device may rotate or swivel while magnetically coupled, and 



the portable switching device and portable electronic device may be decoupled by overcoming magnetic force. 

2. The System of claim 1 wherein the portable electronic device has a lens and the portable switching device is applied to the lens of the portable electronic device. 

3. The System of claim 1 wherein the portable switching device comprises a battery. 

4. The System of claim 1 wherein the portable switching device is disk shaped and beveled and has a side profile that is rectangular. 

5. The System of claim 4 wherein the disk has a diameter between 0.5 and 3.0 cm. 



7. The System of claim 1 wherein the portable electronic device further comprises a switch or sensor. 

8. The System of claim 7 wherein the switch or sensor is responsive to the presence of the portable switching device. 

9. The System of claim 8 wherein the portable electronic device is selected from the group consisting of: cell phone, smart phone, gps, and tablet. 

10. The System of claim 9 wherein the portable electronic device is a gps. 

11. The system of claim 2 wherein the portable switching device applies a magnetic field onto the lens. 

12. The System of claim 1 wherein the portable switching device employs a magnetic field to activate a sensor within the portable electronic device. 

13. The System of claim 7 wherein the portable switching device actuates a power switch. 

14. The System of claim 7 wherein the portable electronic device has a switch that may be activated or deactivated using a magnetic field. 

15. The System of claim 14 wherein the activated or deactivated switch functions to conserve power. 

16. The System of claim 1 wherein the embedded magnet of the portable switching device is centered on the case. 

17. A System comprising: 

a portable switching device for use with a portable electronic device having a lens, the portable switching device comprising: 

a magnet, a case in which the magnet is embedded; and 

a surface of the case which is configured to be nonabrasive to the lens; 

wherein the case: has a beveled edge, has a flat profile, is disk shaped, has a tether affixed to a portable object, and includes a circuit disposed within the case; and 

wherein: the portable switching device is configured to selectively couple to the portable electronic device employing magnetic force from the magnet, the portable switching device and portable electronic device may rotate or swivel while magnetically coupled,

 the portable switching device and portable electronic device is configured to be decoupled by overcoming magnetic force, and 

the portable switching device is configured to activate, deactivate, or send the portable electronic device into hibernation. 

18. The system of claim 17 wherein the portable switching device applies a magnetic field onto the lens. 

19. The System of claim 17 wherein the portable switching device employs a magnet field to activate a sensor within the portable electronic device. 

20. The System of claim 17 wherein the portable switching device actuates a power switch. 

21. The System of claim 17 wherein the portable electronic device has a switch that may be activated or deactivated using a magnetic field. 

22. The System of claim 21 wherein the activated or deactivated switch functions to conserve power. 

23. The System of claim 17 wherein the embedded magnet of the portable switching device is centered on the case. 

24. A Process for activating, deactivating, or sending into hibernation a portable electronic device having a lens comprising applying to the portable electronic device, a portable switching device comprising: a disk-shaped case; and a surface of the case which is configured to be nonabrasive to the lens or view screen; wherein: the portable switching device is configured to employ magnetic force to activate, deactivate or send into hibernation the portable electronic device; and the surface of the case has a beveled edge, the portable switching device and portable electronic device may rotate or swivel while magnetically coupled, and the portable switching device and portable electronic device may be decoupled by overcoming magnetic force. 

25. The Process of claim 24 wherein the portable electronic device has a lens and the portable switching device is applied to the lens. 

26. The Process of claim 25 wherein the portable switching device applies a magnetic field onto the lens. 

27. The Process of claim 25 wherein the portable switching device employs a magnet field to activate a sensor within the portable electronic device. 

28. The Process of claim 25 wherein the portable switching device actuates a power switch. 

29. The Process of claim 25 wherein the portable electronic device has a switch that may be activated or deactivated using a magnetic field. 

30. The Process of claim 29 wherein the activated or deactivated switch functions to conserve power. 

31. The Process of claim 25 wherein the portable switching device has an embedded magnet and the embedded magnet is centered on the case. 

32. A System comprising: a portable switching device for use with a portable electronic device having a lens, the portable switching device comprising: a first magnet, a case in which the first magnet is embedded within a recess; and a surface of the case which is configured to be nonabrasive to the lens; and wherein: the portable switching device is configured to activate, deactivate or send the portable electronic device into hibernation, the portable switching device is configured to magnetically couple to a second magnet within a complimentary protrusion on the portable electronic device, the portable switching device and portable electronic device may rotate or swivel while magnetically coupled, and the portable switching device and portable electronic device may be decoupled by overcoming magnetic force. 

33. The System of claim 32 wherein the portable switching device, when coupled to the portable electronic device, applies a magnetic field onto the lens. 

34. The System of claim 33 wherein the portable switching device employs a magnetic field to activate a sensor within the portable electronic device. 

35. The System of claim 34 wherein the portable switching device actuates a power switch. 

36. The System of claim 34 wherein the activated or deactivated switch functions to conserve power. 

37. The System of claim 33 wherein the magnet of the portable switching device is centered on the case. 

38. A System comprising: a portable switching device for use with a portable electronic device having a lens, the portable switching device comprising: a magnet a case in which the magnet is embedded; and a surface of the case which is configured to be nonabrasive to the lens; wherein the case: has a beveled edge, has a flat profile, has a recess which contains the magnet, and which is complimentary in shape to a protrusion on the portable electronic device, is disk shaped, has a tether affixed to a portable object, includes a circuit disposed within the case, the portable switching device is configured to selectively couple to the portable electronic device employing magnetic force from the magnet, the portable switching device is coupled onto the lens and is configured to activate, deactivate, or send the portable electronic component into hibernation, the portable switching device and portable electronic device may rotate or swivel while magnetically coupled, the portable switching device and portable electronic device may be decoupled by overcoming magnetic force, and the portable electronic device plays or pauses a remote device. 

39. The System of claim 38 wherein the portable switching device employs a magnetic field to activate a sensor within the portable electronic device. 

40. The System of claim 39 wherein the portable switching device actuates a power switch. 

41. The System of claim 38 wherein the portable electronic device has a switch that may be activated or deactivated using a magnetic field. 

42. The System of claim 41 wherein the activated or deactivated switch functions to conserve power. 

43. The System of claim 38 wherein the embedded magnet of the portable switching device is centered on the case. 


Allowable Subject Matter
3.	Claims 40-54 and 60-69 are allowed.
Roeback et al. (US 20100011524) disclose a moveable portable electronic device display screen or glass cleaning accessory is a hand held multi-functional apparatus with the ability to allow the user to clean the display screen of an electronic device and easily be carried, stored in 
Rothbaum et al. (US 20110192857) disclose an accessory system comprises a mobile electronic device case with a surface and a first attachment mechanism. An accessory is also provided, where the accessory comprises a second attachment mechanism, and is removably attached to the surface of the mobile electronic device case. In some embodiments, the case comprises a back with a recessed portion configured to receive an accessory therein, and an attachment mechanism for removably attaching the accessory to the case.
	The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a surface of the case which is configured to be nonabrasive to the lens or view screen; wherein the portable switching device: is configured to activate, actuate deactivate or send the portable electronic device into a power saving mode, has a first profile and the portable electronic device has a second profile; and when coupled together, the System has a profile that is less than the sum of the first profile and the second profile, has a beveled edge and a recessed area complimentary to a circular protrusion on the portable electronic device, the portable switching device is configured to selectively couple to a second magnet of the portable electronic device employing magnetic force from the first magnet, the portable switching device and portable electronic device is configured to rotate or swivel around the axis of the first and second magnets while the first and second magnets are magnetically coupled, and the portable switching device and portable electronic device is configured to be 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641